DETAILED ACTION

Claims 1-17 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 11, 13-17 are objected to because of the following informalities:  
Claims 11, 13-17 depend from method Claim 9, but it appears they should be depending from System Claim 10.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Throughout all the claims, inconsistent terminology is used, for example, Claim 1 refers to “external screen device” (Line 2), “external device” (Line 6), “external display device” (Line 13), as well as “user interaction commands” (Line 8), “control commands” (Lines 9-10), “user instruction commands” (Line 16).  Other examples of inconsistent terminology used throughout the claims include “presentation display session time log”, “timing log”, “time log”, and “multimedia file”, “file”, “multimedia filed”.  For the purposes of examination, the examiner is assuming these similar inconsistent terms are for the same entities instead of multiple different entities (for example there is only one external screen device).  Appropriate correction is required.
Claim 1, Lines 1-20 recite the limitations "external screen device", “control device”, “processors”, “multimedia file”, “user interaction commands”, “mobile device”, “user interaction”, “action”, “external display device”, “cloud”, “P2P connection”, “filed ID”, “external device”, “pre-defined interaction command definitions”, “user”, “audio verbal comments”, “presentation display session time log”, “user mobile ID”, and “time stamp”.  There is insufficient antecedent basis for these limitation in the claim.
Claims 2 and 12 recite the limitation "presentation video", “timing log” in Lines 1-2.  There is insufficient antecedent basis for these limitations in the claims.
Claims 3, 13 recite the limitations "generated presentation", “respective audio parts”, and “identified time log” in Lines 1-3.  There is insufficient antecedent basis for these limitations in the claims.
Claims 4 and 11 recite the limitations "recorded user interaction command", “user ID”, “type of command”, “ID of slide”, “context/content of slide” in Lines 1-3.  There is insufficient antecedent basis for these limitations in the claims.
Claim 5 recite the limitations "presentation session recordation", “activity log”, “requested customization parameters”, “required recordation/presentation time period”, “identified action identifying presented page” in Lines 1-5.  There is insufficient antecedent basis for these limitations in the claims.
Claim 6 recite the limitations "customized presentation video", “presentation pages viewing time”, “timing of each used requested captured interaction”, “requested captured interaction command”, “audio parts”, “same identified time log” in Lines 1-6.  There is insufficient antecedent basis for these limitations in the claims.
Claims 7 and 15 recite the limitations "uploaded UI interface", “type of file”, “content”, “ID of slide”, “context/content of slide” in Lines 1-3.  There is insufficient antecedent basis for these limitations in the claims.
Claims 8 and 16 recite the limitations "audio session", “recorded audio”, “server” in Lines 1-3.  There is insufficient antecedent basis for these limitations in the claims.
Claims 9 and 17 recite the limitations "ID", “local volatile memory”, “file” in Lines 1-3.  There is insufficient antecedent basis for these limitations in the claims.
Claim 10 recite the limitations "session", “external screen device”, “control device”, “processors”, “designated presentation application”, “multimedia file”, “Presentation interface module”, “user interaction commands”, “uploaded UI”, “mobile device”, “user interaction”, “control commands” “action”, “presentation”, “captured at least one user interaction command”, “mobile devices”, “captured control commands”, “external display device”, “cloud”, ‘P2P connection”, “file ID”, “external device”, “user instruction commands”, “pre-defined interaction commands definitions”, “slides presentation”, “audio verbal comments”, “presentation display session”, “user mobile ID”, “time stamp” in Lines 1-27.  There is insufficient antecedent basis for these limitations in the claims.
Claim 14 recite the limitations “Designated player”, ”customized/personalized video”, "presentation session recordation", “activity log”, “requested customization parameters”, “characteristics”, “required recordation/presentation time period”, “identified action identifying presented page”, "customized presentation video", “presentation pages viewing time”, “timing of each used requested captured interaction”, “requested captured interaction command”, “audio parts”, “same identified time log” in Lines 1-11.  There is insufficient antecedent basis for these limitations in the claims.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burns (US 2015/0264272 A1).

With regards to Claim 1, Burns teaches a method for recording session of a multimedia file presentation displayed on external screen device and controlled by one more control device, implemented by one or more processors operatively coupled top a non-transitory computer readable storage device, on which are stored modules of instruction code that when executed cause the one or more processors to perform disapplying said multimedia file on the external screen using a designated application; (i.e.,  A second device 108 captures objects 110 displayed on a display 112 of the second device 108 as well as user interactions 114 with those objects 110., Paragraph 14) capturing at least one user interaction commands with the presentation of an uploaded UI on each mobile device, wherein the user interaction include control commands and action applied on the presentation (i.e., The captured interactions and/or record of displayed objects 116 are further transmitted for incorporation into the composite video 106. , Paragraph 14); sending captured at least one user interaction command by at least one of the mobile devices to the external screen device (i.e., The captured interactions and/or record of displayed objects 116 are further transmitted for incorporation into the composite video 106, Paragraph 14, Paragraph 24); Receiving captured control commands at the external display device over cloud or P2P connection associated with file ID from each mobile device which established P2P connection with external device(i.e., Paragraph 15; The system can further capture interactions with the presentation materials, including user annotations to the presentation materials during the presentation, transitions from one slide to another, as well as other interactions, Paragraph 16); executing said at least one user instruction commands based on pre-defined interaction commands definitions (i.e., The system can further capture interactions with the presentation materials, including user annotations to the presentation materials during the presentation, transitions from one slide to another, as well as other interactions, Paragraph 16); Recording captured interaction commands of at least one user through a time line;  recording audio verbal comments in synchronization with presentation display session time log associated with user mobile ID and time stamp (i.e., A video stream is captured using the first mobile device. Interactions with a user interface are captured using the second mobile device. A composite video is generated based on the captured video stream and the captured interactions based on the time synchronization of the first mobile device and the second mobile device; Paragraph 4; Figure 4, synchronization of time lines; The system includes a first device 102 that is configured to capture a video stream 104 for incorporation into a composite video 106 via a camera 107, Paragraph 14)

With regards to Claim 2, Burns teaches generating presentation video based on timing log of each presentation page viewing time and timing of each user captured interaction by simulating execution of captured interaction command based on pre-defined interaction commands definition (i.e., A video stream is captured using the first mobile device. Interactions with a user interface are captured using the second mobile device. A composite video is generated based on the captured video stream and the captured interactions based on the time synchronization of the first mobile device and the second mobile device; Paragraph 4; Figure 6)

With regards to Claim 3, Burns teaches integrating generated presentation into a single video and synchronizing with respective audio parts of the same identified time log (i.e., A video stream is captured using the first mobile device. Interactions with a user interface are captured using the second mobile device. A composite video is generated based on the captured video stream and the captured interactions based on the time synchronization of the first mobile device and the second mobile device; Paragraph 4; Figure 6)

With regards to Claim 4, Burns teaches wherein each recorded user interaction command is tagged in a time line based on characteristics of each interaction command including at least one of: user ID, type of command, ID of slide, context/content of slide (i.e., The system can further capture interactions with the presentation materials, including user annotations to the presentation materials during the presentation, transitions from one slide to another, as well as other interactions. Such an implementation has several advantages over traditional videotaping of a presenter and a projection screen displaying presentation, Paragraph 16)

With regards to Claim 5, Burns teaches searching presentation session recordation of activity log for requested customization parameters based on characteristics of each interaction command, identifying time log for each required recordation/presentation time period and or identified action identifying presented page (i.e., The first device 102 and the second device 108 are time synchronized at 118, such that the composite video 106 can be generated while maintaining context between the captured video stream 104 and the captured interactions and displayed objects 116 easily, Paragraph 14; Paragraph 19)

With regards to Claim 6, Burns teaches generating customization presentation video based on timing log of each requested presentation pages viewing time and timing of each user requested captured interaction by applying execution of requested captured interaction command based on pre-defined interaction commands definition and synchronizing with respective audio parts of the same identified time log (i.e., A video stream is captured using the first mobile device. Interactions with a user interface are captured using the second mobile device. A composite video is generated based on the captured video stream and the captured interactions based on the time synchronization of the first mobile device and the second mobile device; Paragraph 4; Figure 6)

With regards to Claim 7, Burns teaches wherein the uploaded UI interface is related/associated with said multimedia file based on type of file or content upon establishing communication between the external screen and the mobile device (i.e., The second device 308 is configured to capture objects displayed on its interface display 310 as well as interactions with those displayed objects, which are transmitted from the second device 308 along with timing information that is based on the synchronization at 312, Paragraph 20)

With regards to Claim 8, Burns teaches wherein each the audio session is record at the mobile device of the each user, wherein the recorded audio is transferred or streamed to the server (i.e., A video stream is captured using the first mobile device. Interactions with a user interface are captured using the second mobile device. A composite video is generated based on the captured video stream and the captured interactions based on the time synchronization of the first mobile device and the second mobile device; Paragraph 4; Figure 3; The system includes a first device 102 that is configured to capture a video stream 104 for incorporation into a composite video 106 via a camera 107, Paragraph 14)

With regards to Claim 9, Burns teaches wherein the multimedia file is Shared through the P2P connection with ID, wherein the multimedia filed is saved at local volatile memory of external display device or the file saved at a server (i.e.,  devices 102, 108 can be time synchronized via a variety of mechanisms. For example, the devices can be time synchronized via communication with one another. For example, each of the devices can be equipped with a software application that is configured to communicate with another device via near field communications (e.g., a device tap operation). The devices 102, 108 can further be synchronized via independent communications with an external computing system, such as an external server. In the example of FIG. 1, the devices 102, 108 are paired and synchronized with one another based on bringing the devices 102, 108 within close proximity with each other (e.g., via automatic detection of such proximity, via a user proximity scan request), Paragraph 15; Figure 6, interactions sent/stored at server)

The limitations of Claim 10 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 11 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 12 are rejected in the analysis of Claim 12 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claims 5 and 6 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 16 are rejected in the analysis of Claim 8 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 9 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        August 11, 2022